Citation Nr: 9916645	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than May 1, 
1998, for the grant of an increased rating for PTSD from 30 
to 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-decorated veteran of the Vietnam 
War; he served on active duty in the United States Army from 
September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional (RO).

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO on April 9, 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Specifically, at his hearing before the undersigned 
Board Member in April 1999, the appellant testified that he 
had been recently seen on an outpatient basis for treatment 
of his PTSD.  Evidently, all of his treatment has been at 
clinics operated by the Tuskegee and Montgomery VA Medical 
Centers (VAMC).  Further, the appellant testified that he was 
evaluated by physicians in connection with his recent award 
(November 1998) of disability benefits by the Social Security 
Administration (SSA).  Of record is a decision by an SSA 
administrative law judge awarding these benefits which 
references, and includes a list of exhibits, the medical 
evaluations described by the appellant.  In light of his 
testimony, there appears to be additional medical records 
available, and of more recent chronology.

The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's PTSD would prove 
useful in this case, and is consistent with VA's duty to 
assist.  The appellant was last examined for compensation 
purposes in April 1998, which in light of the indicated 
recently described treatment of this disability, merits 
additional and more up-to-date medical evaluation.  The duty 
to assist includes the duty to develop the pertinent facts by 
conducting a current and thorough medical examination.  
See 38 C.F.R. § 3.159 (1998); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).  The new examination ordered by this 
remand is to be conducted following completion of a social 
and industrial survey.

Finally, the Board finds that consideration of an 
extraschedular evaluation for the appellant's PTSD pursuant 
to 38 C.F.R. § 3.321(b)(1) (1998) is reasonably raised by the 
record.  Consequently, the Board will request the RO to 
consider the application of that section pursuant to this 
remand.  See VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996) 
(remand, rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the "List of Exhibits" 
from the November 1998 SSA decision.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for his PTSD.  Additional VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  Specifically, it 
is requested that the RO contact the 
VAMCs in Tuskegee and Montgomery for the 
purposes of obtaining medical records 
which post date his December 1997 mental 
health outpatient clinic visit, as 
reflected by the evidence in the claims 
folder.  With respect to any non-VA 
health care providers identified by the 
appellant (other than the SSA medical 
evaluators), the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  A social and industrial survey should 
be conducted by the RO.  Family members, 
former coworkers and supervisors, members 
of the community and the appellant should 
be interviewed. The purpose of the survey 
is to assess the veteran's employment 
history and day-to-day functioning.  

4.  After completion of the social and 
industrial survey, the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV. The examiner is also requested to 
identify the frequency and severity of 
all psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Code.  If positive symptoms 
from more than one of the rating 
categories are identified, the examiner 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the 
appellant's overall symptomatology and 
level of disability. Particularly, an 
opinion addressing the relative degree of 
industrial impairment resulting from his 
PTSD should be provided.  Specifically, 
the examiner should describe what types 
of employment activities would be limited 
due solely to the appellant's service-
connected PTSD, bearing in mind the 
findings of the social/industrial 
assessment and his entire social-medical 
history.  A comprehensive report 
containing complete rationale for all 
opinions expressed must be provided and 
associated with the claims folder.  If 
the appellant fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination and social survey reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If either 
report is deficient in any manner, it 
must be returned to the author for 
corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The RO 
should also consider whether the case 
should be submitted to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service for 
assignment of extraschedular rating for 
the appellant's PTSD under 38 C.F.R. 
§  3.321(1998).  

Further, in connection with its 
readjudication of the earlier effective 
date claim, the RO is advised to consider 
the General Counsel's precedent holding 
in VAOPGCPREC 12-98, 63 Fed. Reg. 56704 
(1998), as this claim involves the 
appropriate effective date for an award 
of increased disability compensation.

As to both claims, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

7.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


